EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference into the Registration Statement filed June 9, 1995 on FormS-8 of our report dated March 31, 2011 relatingto the consolidated financial statements of Lifeway Foods, Inc. and Subsidiaries as of December 31, 2010 and 2009 which appear in this Form 10-K of Lifeway Foods, Inc. and Subsidiaries for the year ended December31, 2010. /s/ Plante & Moran, PLLC Grand Rapids, MI March 31, 2011
